Exhibit 7.1 JOINT FILING AGREEMENT The undersigned acknowledge and agree that the foregoing Amendment to Schedule 13D is filed on behalf of each of the undersigned and that all subsequent amendments to this Statement on Schedule 13D may be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements. Dated: May 10, 2011 CAPITAL Z FINANCIAL SERVICES FUND II, L.P. By: Capital Z Partners, L.P., its General Partner By: Capital Z Partners, Ltd., its General Partner By: /s/ Craig Fisher Name: Craig Fisher Title: General Counsel CAPITAL Z FINANCIAL SERVICES PRIVATE FUND II, L.P. By: Capital Z Partners, L.P., its General Partner By: Capital Z Partners, Ltd., its General Partner By: /s/ Craig Fisher Name: Craig Fisher Title: General Counsel CAPITAL Z PARTNERS, L.P. By: Capital Z Partners, Ltd., its General Partner By: /s/ Craig Fisher Name: Craig Fisher Title: General Counsel CAPITAL Z PARTNERS, LTD. By: /s/ Craig Fisher Name: Craig Fisher Title: General Counsel CAPITAL Z MANAGEMENT, LLC By: /s/ Craig Fisher Name: Craig Fisher Title: General Counsel CAPITAL Z PARTNERS III UNIVERSAL, L.P. By: CAPITAL Z PARTNERS III UNIVERSAL GP, LLC, its General Partner By: /s/ Craig Fisher Name: Craig Fisher Title: General Counsel CAPITAL Z PARTNERS III UNIVERSAL GP, LLC By: /s/ Craig Fisher Name: Craig Fisher Title: General Counsel
